Citation Nr: 0404604	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  99-11 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of total 
left knee replacement, currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1943 to 
May 1946.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to an evaluation 
greater that 10 percent for the right knee and denied 
entitlement to an evaluation greater than 30 percent for the 
left knee.  This appeal also arises from an April 1999 RO 
rating decision that determined that a claim of entitlement 
to service connection for a back condition secondary to 
service-connected knee disability was not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

The veteran testified before an RO hearing officer in October 
1999.  In June 2000, the veteran withdrew his request for a 
hearing before a member of the Board.  

With respect to the claim of service connection for a low 
back disorder, the Board notes that in July 1994 the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for back 
disorders on a secondary basis.  A review of the record shows 
that original claim of service connection for a back 
condition secondary to the left knee was denied in a July 
1978 rating decision.  Without receipt of a notice of 
disagreement, in August 1978, the RO issued a supplemental 
statement of the case (SSOC) listing that issue, among 
others.  There is no indication that the veteran was notified 
of his appellate rights regarding that denial.  Regardless 
the current claim for secondary service connection for the 
back disorder is based on both knees.  Accordingly the issue 
is as stated on the title page of this decision.  

In June 1999 the RO received a statement from the veteran 
indicating that he did not disagree with the findings 
regarding his knees.  However, received the same day was his 
substantive appeal.  Also, he provided pertinent testimony 
during his hearing at the RO in October 1999.  As such, the 
Board is satisfied that the issue of increased ratings for 
the bilateral knee disabilities remains in appellate status.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reflects that per a computer 
printout the RO was notified by a VA medical facility that 
the veteran failed to report for a scheduled March 2003 VA 
compensation examination.  The printout does not contain the 
address to which the notification was sent.  Also, the 
pertinent supplemental statement of the case does not 
indicate that the veteran was informed of 38 C.F.R. § 3.655 
(2003), particularly as it relates to claims for increased 
ratings.  

VA regulation provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, certain regulatory action is 
prescribed.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (2003).

When a claimant fails to report for an examination scheduled 
in conjunction with an original [service connection] claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

It is the opinion of the Board that the veteran should be 
provided another opportunity for VA examination.  

Accordingly, these matters are REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should also ask the veteran to 
indicate, in writing, if he is willing to 
report for VA examination.  If not, the 
veteran should be requested to furnish 
good cause as to why not, to include any 
illness and/or treatment that he may be 
currently undergoing.  He should be 
informed of 38 C.F.R. § 3.655.

3.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to the 
issues in appellate status covering the 
period from1999 to the present, which 
have not been previously submitted.

4.  The RO should request the VA medical 
facility in Albany, New York to furnish 
copies of any additional treatment 
records covering the period from May 2003 
to the present.

5.  If the veteran is willing to report 
for VA examination, the RO should 
schedule an examination by an orthopedist 
to evaluate the nature and severity of 
the service-connected right and left knee 
disabilities, including postoperative 
scars, and the severity and etiology of 
the low back disorder.  The RO should 
place a copy of any notice of the 
examination appointment in the claims 
file.  The claims file along must be made 
available to the examiner for review in 
conjunction with the examination.  In 
addition to X- any other necessary tests 
and studies deemed necessary should be 
performed.  

The examination should include a detailed 
description of any knee scars and 
evaluations for limitation of motion of 
all involved joints.  The examiner should 
be requested to note the normal ranges of 
motion of the involved joints.  
Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should render an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the lower 
extremities are used repeatedly over a 
period of time. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not the 
service connected bilateral knee 
disorders caused or aggravate the low 
back disorder?  Allen v. Brown, 7 Vet. 
App. 439, 448, 449 (1995).  A complete 
rational for any opinion expressed should 
be included in the report.  

5.  Following the above, the RO should 
then readjudicate the issues on appeal.  
In the event that any action taken 
remains adverse to the veteran, he should 
be provided with an SSOC and an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration.

No action is required of the veteran until he is so informed. 
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 


